Citation Nr: 0902102	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  00-22 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to January 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Montgomery RO.  In July 2003 and 
February 2006, the matter was remanded for additional 
development.


FINDING OF FACT

Tinnitus was not manifested in service, and a preponderance 
of the evidence is against a finding that the veteran's 
current tinnitus is related to his service. 


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  November 2003, June 2004, November 
2004, and March 2005 letters informed the veteran of the 
evidence and information necessary to substantiate the claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
While he did not receive notice regarding disability ratings 
and effective dates of awards, he is not prejudiced by this 
omission because such notice is not critical unless service 
connection is being granted.  An October 2000 statement of 
the case (SOC) and November 2001, January 2006, and August 
2006 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of this claim.  The veteran has received 
all critical notice, and has had ample opportunity to respond 
after notice was given.  The claim was thereafter 
readjudicated.  See August 2006 SSOC.  He is not prejudiced 
by any technical notice timing or content defect that may 
have occurred earlier, nor is it so alleged.

The veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all pertinent/identified 
records that could be obtained.  The veteran was afforded a 
VA examination.  VA's duty to assist in this matter is met.  


II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To substantiate a claim of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was aircraft mechanic.  His STRs 
are silent for complaints, findings, or diagnosis of 
tinnitus.  February 1964, February 1965, and February 1966 
hearing conservation sheets note the veteran wore ear 
protection.  

A June 1992 employment record shows the veteran requested a 
leave of absence for surgical repair of his tympanic 
membrane.  March 1997 to September 1998 records show the 
veteran was evaluated for complaints pertaining to his ears 
and hearing; tinnitus was not mentioned.  

On November 2005 VA audiological evaluation, the examiner 
noted that the veteran's claims file was reviewed, and that 
he had a history of middle ear disorder, with tympanoplasties 
in the 1970s and 1990s.  He gave a history of exposure to 
aircraft engine noise in service.  He stated he had no 
significant postservice occupational noise exposure, but did 
have occasional recreational noise exposure.  He indicated 
that his tinnitus was constant, but was unsure whether it was 
in one ear or in both.  Tinnitus was diagnosed; the examiner 
opined that it was not possible to rule out military noise 
exposure as a possible contributing factor to the veteran's 
tinnitus, but that the history of a middle ear disorder was a 
more likely causative factor.  He opined that the tinnitus is 
less likely as not due to noise exposure in the military.  
Elsewhere in the report, the examiner had stated that the 
cause of tinnitus could not be determined with certainty, but 
given the nature of the veteran's reported noise exposure, it 
could be stated that his tinnitus was at least as likely as 
not due to noise exposure in the military.  

Because the November 2005 examiner had provided conflicting 
opinions another examination to secure a nexus opinion was 
ordered.  On March 2006 VA audiological evaluation it was 
noted that the veteran's claims file was not reviewed.  He 
reported his history of right ear surgeries in the 1970s and 
1980s.  He described occasional recreational noise exposure 
from lawnmowers, gas-powered weed eaters, power tools, 
hunting, chain saws, skill saws, and motorcycles.  He did not 
recall when his tinnitus began, but estimated that it had 
been present for approximately 30 years.  The examiner noted 
that the cause of tinnitus could not be determined with 
certainty, but opined that given the late date of onset 
(approximately 30 years earlier) after military service, it 
was less likely as not that the tinnitus was due to noise 
exposure in the military.  Subsequently, the veteran's claims 
file was provided to the March 2006 examining audiologist for 
review and, in a July 2006 addendum, she stated that she had 
the opportunity to review the veteran's claims file, and that 
her opinion remained unchanged.  She noted that the veteran's 
[self-reported] approximate date of onset of tinnitus was 9 
years postservice.

The evidence of record does not support the veteran's 
contention that his tinnitus is related to his service/noise 
exposure therein.  His STRs do not note any complaints, 
findings, or diagnosis of tinnitus.  Notably, although he 
attributes his hearing loss to noise trauma in service, 
hearing conservation data sheets among his STRs reflect that 
he reported that he wore ear protection.  Furthermore, 
postservice medical records in 1997 and 1998 note the 
veteran's ears and hearing complaints, but do not note 
tinnitus.  

The veteran has a diagnosis of tinnitus, and given his MOS it 
may reasonably be conceded that he was exposed to some degree 
of noise trauma in service (whether or not he wore 
protection, noise trauma would appear to be an inherent risk 
associated with aircraft mechanic work).  However, the 
preponderance of the evidence is against a finding that the 
veteran's current tinnitus is related to his exposure to 
noise trauma in service.  The November 2005 VA examiner 
offered conflicting opinions as to a nexus between the 
veteran's tinnitus and noise exposure in service; the 
subsequent clarifying opinions by another VA audiologist in 
2006, both prior to and upon claims file review, are against 
the veteran's claim.  Significantly, the addendum opinion 
after claims file review was based on a review of the entire 
record, including the prior examiner's opinion.  In 
explaining the rationale for the opinion the examiner noted 
that the veteran self-reported that he had had tinnitus for 
approximately 30 years (which would place onset approximately 
9 years postservice).  Significantly, the November 2005 
examiner's opinion did not note when the veteran's tinnitus 
had its onset, indicating only that the onset was 
"insidious".  Given that the 2006 opinions were based on a 
more complete evidentiary background, are consistent with 
clinically recorded data, and offer an explanation of the 
rationale for the opinion (rather than a mere conclusion; See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)), they have 
more probative value, and are persuasive.  

Because he is a layperson, the veteran's own arguments 
relating his tinnitus to noise trauma in service are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against a 
finding that the veteran's tinnitus is related to his 
service/noise exposure therein.  Consequently, the appeal to 
establish service connection for such disability must be 
denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


